Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142563                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  IN RE FORFEITURE OF A QUANTITY OF                                                                       Mary Beth Kelly
  MARIJUANA                                                                                               Brian K. Zahra,
  _________________________________________                                                                          Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                SC: 142563
                                                                   COA: 291993
                                                                   Saginaw CC: 08-900017-CF
  A QUANTITY OF MARIJUANA, DRUG
  PARAPHERNALIA, 3551 EAST ALLEN ROAD,
  $360, NUMEROUS FIREARMS AND
  AMMUNITION, SKI-DOO SNOWMOBILE,
  1965 CHEVROLET NOVA, and CAR TRAILER,
            Defendants,
  and
  GERALD OSTIPOW and ROYETTA OSTIPOW,
           Claimants-Appellees,
  and
  STEVEN PAUL OSTIPOW,
             Claimant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 11, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           y0418                                                              Clerk